Citation Nr: 0027708	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-08 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO) which denied service connection for 
bilateral hearing loss, tinnitus, and low back condition.

In November 1999, the veteran appeared at a personal hearing 
at the RO before the undersigned member of the Board.


FINDINGS OF FACT

1.  There is no medical evidence that auditory thresholds in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater, or that auditory thresholds for at 
least three of the frequencies are 26 decibels or greater, or 
that speech recognition scores are less than 94 percent.

2.  There is no competent medical evidence of a nexus between 
the veteran's tinnitus and his period of active duty service.

3.  The veteran's low back condition, spondylolisthesis of L5 
on S1, was first noted during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Spondylolisthesis of L5 on S1 was incurred in service.  
38 U.S.C.A. §§ 1131, 1111, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1131, (West 
1991); 38 C.F.R. § 3.303 (1999).  The preliminary question 
before the Board is whether the veteran has presented well 
grounded claims for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease. Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases, such as organic disease of the nervous 
system, which manifest to a compensable degree within one 
year of service.  38 C.F.R. §§ 3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

a. Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. See 38 
C.F.R. § 3.385.

The veteran contends that he suffers from hearing loss which 
manifested in service while serving at an air base in Germany 
due to exposure to loud noise.  His service medical records 
show audiological testing performed upon separation in April 
1978 revealing pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
5
LEFT
0
0
0
0
0

United States Army Reserve audiological examination conducted 
in October 1994 revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
25
15
LEFT
10
0
0
15
30


A VA audiological examination in November 1997 found pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT
10
0
0
10
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The examiner noted that the veteran's hearing was within 
normal limits in both ears with constant high pitched 
ringing, slight acoustic trauma configuration in both ears.

Private medical reports from Douglas Aircraft Company dated 
October 1980 to November 1980 show a document of medical 
restriction showing a permanent restriction in November 1978 
for hearing due to exposure to excessive noise without ear 
protection.

In his November 1999 Travel Board hearing the veteran 
testified that due to exposure to loud noises in service to 
include vehicles, weapons, and aircraft, he was told at his 
audiological examination at separation in April 1978 that he 
had loss of hearing in one of his tones.  He indicated that 
after separation from service he worked for Douglas Aircraft 
and was exposed to loud noise. 

The above findings disclose that although the veteran may 
have had an incident of hearing loss in service, he 
unambiguously fails to meet the regulatory standard for 
establishing a current hearing disability as defined in 
38 C.F.R. § 3.385.  There is no medical evidence 
contradicting the test findings or suggesting that the 
veteran currently suffers hearing loss as defined in 
38 C.F.R. § 3.385.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In consideration of the 
foregoing, the Board finds that the veteran has failed to 
meet his burden of submitting evidence of a well-grounded 
claim of entitlement to service connection for hearing loss.

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
However, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to well ground 
his claims, and an explanation as to why his current attempt 
fails. 

b. Tinnitus

In the present case, service medical records are silent for 
any complaints or treatment for tinnitus.  In a November 1997 
VA examination the veteran reported ringing which was high 
pitched, steady, and interfered with concentration.  The 
examiner noted high pitched ringing, slight acoustic trauma 
configuration in both ears.

In his November 1999 Travel Board hearing the veteran 
testified that due to exposure to loud noises in service to 
include vehicles, weapons, and aircraft, he developed ringing 
in the ears.  He did not recall if he sought treatment for 
tinnitus while in service.  He indicated that after 
separation from service he worked for Douglas Aircraft and 
was exposed to loud noise. 

The record establishes that the veteran currently has 
tinnitus.  However, the record has failed to provide any 
competent medical evidence illustrating a nexus between the 
veteran's tinnitus and his active duty service.  The Board 
cannot rely solely on the veteran's own testimony because 
evidence of a medical nexus cannot be established by lay 
testimony.  Brewer v. West, 11 Vet. App. 228 (1998); Espirtu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the absence 
of competent medical evidence to support the claim of 
entitlement to service connection for tinnitus, the Board 
finds that the veteran has not presented evidence sufficient 
to justify a belief by a fair and impartial individual that 
this claim is well grounded.

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight, 131 F.3d at 1484-1485; Robinette, 8 Vet. App. 
at 77-78.  However, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims, and an explanation as to why his 
current attempt fails. 

c. Back condition

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for a low back condition is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

The veteran's service medical records show that, at an 
enlistment examination in June 1975, his back was reported as 
normal.  In October 1976 the veteran was seen for complains 
of low back pain.  The assessment was muscle fatigue.  The 
veteran was seen again in November 1976 for low back pain.  
X-rays of the lumbar spine revealed a bilateral spondylolysis 
with a Grade I spondylolisthesis of L5 on S1.  Separation 
examination in April 1978 was negative for a back disorder.

In July 1982 the veteran's United States Army Reserve records 
indicate that the veteran was seen for increasing pain in the 
sacro-coccygeal area due to lifting, walking on cement, 
running, and any general physical activity.  The veteran 
indicated that he had been seeing a chiropractor at home for 
his congenital deformity in which his S4 vertebrae was 
misaligned and the bones pressed against a nerve.  He 
indicated that his problem started in Germany while on active 
duty, but the doctors found him in good health.  Reserve 
medical records show complaints of low back pain in 1989 and 
1998.

Private medical reports from Douglas Aircraft Company dated 
October 1980 to November 1990 show back treatment.  X-rays 
confirm a congenital disorder and the veteran was placed on 
restrictions and limitations.

Private medical records dated September 1985 show complaints 
of low back pain.  Records in July 1987 show that the veteran 
was referred to the orthopedic clinic for spondylolisthesis.  
The veteran indicated that the onset of his back pain was at 
the age of 18 while in service.  The veteran reported later 
working for Douglas Aircraft performing heavy lifting, 
pushing and pulling.

Private medical records from Kaiser Permanente dated in 1997 
showed spondylolisthesis on L5-S1, Grade I.  The assessment 
was low back pain with exacerbation.  At the time it was in 
remission.  1998 records show the veteran's pre-existing 
spondylolysis at L5 gradually worsening and becoming 
spondylolisthesis at L5 over S1, and at least Grade I.

In his November 1999 Travel Board hearing the veteran 
testified that prior to service a physician never told him 
that he had a back problem and never experienced a back 
problems.  He indicated that a few weeks after entering 
active service he began experiencing problems with his back 
and feet.  Although he went to sick call, the examiners were 
more interested in his foot problems and issued arch support 
inserts.  The arch supports helped relieve the pain.  The 
veteran also testified that after his basic training he was 
stationed in Germany and was responsible for loading and 
unloading 100-pound canisters of 20-millimeter rounds onto 
trucks which caused more back pain.

The Board is aware that some opinions have indicated recently 
that spondylolisthesis is a congenital disorder.  However, 
the undersigned follows the prevailing view, as well as the 
VA policy over many years, that while spondylolysis is a 
congenital disorder, spondylolisthesis is acquired and 
represents superimposed pathology.  The veteran was found 
normal at entrance and there is no clear and unmistakable 
evidence to rebut the presumption of soundness.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back condition, 
spondylolisthesis of L5 on S1, is granted.



		
	BRUCE KANNEE
Veterans Law Judge
	Board of Veterans' Appeals

 

